Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
3/29/22.
	Response to Amendment
3.	This office action is in response to Amendment filed on 3/29/22.
Claim 1, 8, and 14 are amended. 
4.	Claims 1-20 are pending.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a method of reading a memory using bi-directional sensing, comprising: programming first memory cells coupled to a first word-line using a normal programming order; programming second memory cells coupled to a second word-line using a normal programming order; reading data from the first memory cells by applying a normal sensing operation to the first word-line where current flows through the first memory cells in a first direction; and reading data from the second memory cells by applying a reverse sensing operation to the second word-line where current flows through the second memory cells in a second direction that is opposite of the first direction.
7.	Prior art also does not discloses a memory controller, comprising a first terminal coupled to a memory array; the memory controller configured to: program first memory cells coupled to a first word-line using a normal programming order; program second memory cells coupled to a second word-line using a normal programming order; read data from the first memory cells by applying a normal sensing operation to the first word-line where current flows through the first memory cells in a first direction; and read data from the second memory cells by applying a reverse sensing operation to the second word-line where current flows through the second memory cells in a second direction that is opposite of the first direction.
8.	Prior art does not discloses a non-volatile storage system, configured to perform bi-directional sensing to read a memory, comprising: a memory comprising a three-dimensional memory array; a controller coupled to the memory array, wherein the controller is configured to: program first memory cells coupled to a first word-line using a normal programming order; program second memory cells coupled to a second word-line using a normal programming order; read data from the first memory cells by applying a reverse sensing operation to the first word-line where current flows through the first memory cells in a first direction; and read data from the second memory cells by applying a normal sensing operation to the second word-line where current flows through the second memory cells in a second direction that is opposite of the first direction.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/CONNIE C YOHA/Primary Examiner, Art Unit 2825